UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7300



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY LEE GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-99-558; CA-02-1988-4-22)


Submitted:   December 15, 2004            Decided:   January 12, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Terry Lee Green, Appellant Pro Se. Rose Mary Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry Lee Green seeks to appeal the dismissal of his

motion characterized by the district court as a successive 28

U.S.C. § 2255 (2000) motion.          The district court’s order was

entered on February 19, 2004.        However, Green did not file his

notice of appeal until, at the earliest, July 28, 2004,* which is

outside   the   sixty-day   appeal   period   under   Fed.   R.   App.   P.

4(a)(1)(B), and beyond the thirty-day period allowed under Fed. R.

App. P. 4(a)(5).   See Shah v. Hutto, 722 F.2d 1167, 1168 (4th Cir.

1983) (holding that a motion to extend the time to file a notice of

appeal must be filed no later than thirty days after the expiration

of the original appeal period in order for a court of appeals to

have jurisdiction over the appeal).

           Green’s notice of appeal, which alleges that he did not

timely receive notice of the dismissal of his action, may be

properly construed as a motion to reopen the time to note an appeal

under Fed. R. App. P. 4(a)(6).       United States v. Feuver, 236 F.3d

725, 729 & n.7 (D.C. Cir. 2001).      Accordingly, we remand the case

to the district court in order for that court to determine whether

Green can satisfy the requirements of Fed. R. App. P. 4(a)(6).

Ogden v. San Juan County, 32 F.3d 452, 454 (10th Cir. 1994).             We



     *
      At the earliest, Green filed his notice of appeal on July 28,
2004, the date he states in his certificate of service that he
placed it in the prison mail system. See Fed. R. App. P. 4(c)(1);
Houston v. Lack, 487 U.S. 266, 276 (1988).

                                 - 2 -
express no opinion as to whether Green has met the requirements of

Rule 4(a)(6).   The record, as supplemented, will then be returned

to this court for further consideration.

                                                          REMANDED




                               - 3 -